DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 12–16 are rejected under 35 U.S.C. 103 as being unpatentable over Ye (US 2020/0045322 A1) and Yoo (US 2018/0184082 A1).
Regarding claim 1, the combination of Ye and Yoo teaches or suggests a method for constructing a Most Probable Mode MPM list for intra prediction, comprising: obtaining a first intra prediction mode of a first neighbor block adjacent to a current block (Yoo, Abstract:  explains MPM is the process of obtaining intra prediction modes of blocks neighboring the current block to create a list of modes from which to choose to code the current block; Yoo, ¶ 0020:  teaches the MPM candidates are created from the left and top blocks, among others; Ye, ¶ 0008:  teaches ; determining a validity for the first intra prediction mode when the first intra prediction mode is different from a second intra prediction mode of a second neighbor block (Yoo does not appear to teach what Ye teaches regarding this conditional check on validity of an MPM candidate; Ye, ¶ 0008:  teaches checking whether the intra prediction mode of two neighboring blocks is the same OR whether one of the neighboring block’s intra prediction modes is valid (valid and available are used interchangeably in the art) for the purpose of adding two neighboring directions to the MPM list; Thus, Ye teaches checking validity of either left or top intra prediction mode when the left and top intra modes are not identical); storing the first intra prediction mode into a corresponding validity buffer of a plurality of validity buffers in response to determining the validity (Examiner interprets this limitation as saying invalid intra modes are excluded from the cache of available intra modes; Yoo, ¶¶ 0015 and 0019:  explains only intra modes capable of being derived and not redundant are stored in a list of valid intra modes; Examiner notes there are two lists at play here; The first list is Applicant’s validity buffers lists and those lists are used to form the MPM list from which the coder chooses to code the current block; Likewise, the prior art teaches or suggests a list constructed prior to the MPM list since Yoo (e.g. ¶ 0010) explains prioritizing filler candidates that are to be added to the MPM list; In other words, the prioritized list from which MPM list candidates are chosen in the prior art is Applicant’s validity buffer; Examiner interprets the plurality of validity buffers is (1) nothing more than a memory construct which has little patentable weight; and (2) is simply the stored value of the valid intra mode (i.e. if valid) of each of the neighboring ; and fetching intra prediction modes from the validity buffers to store the intra prediction modes into the MPM list, wherein the fetching starts from a most valid buffer until either the MPM list contains a maximum number of the intra prediction modes or the intra prediction modes that are stored in the validity buffers are fetched into the MPM list (Examiner interprets this limitation as saying the intra prediction modes are pulled from the valid intra prediction modes of the neighboring blocks until there are no more neighboring intra modes to pull or until the MPM candidate list is full; Yoo, Abstract:  teaching filling the MPM candidate list until full; Yoo, ¶ 0380:  teaches a number of MPM candidates being 4 or 5; Yoo, ¶ 0020:  teaches the set of neighboring blocks can include (1) left; (2) top; (3) top-left; (4) top-right; and (5) left-bottom; Yoo, ¶ 0233:  explains that yet to be decoded samples may be unavailable and thus substitute samples are required; Yoo, Fig. 19 and ¶ 0362:  teaches a larger number than 5 candidate possibilities is contemplated; Accordingly, Yoo teaches that there are many more possibilities of candidates than 4 or 5, and that those candidates can be prioritized, to fill the MPM list; This teaching teaches or suggests Applicant’s fetching intra prediction modes until either the list is full or the neighboring validity buffers are expended; see also, Yoo, ¶¶ 0327 and 0328:  teach filling the MPM candidate list).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Ye, with those of Yoo, because both references are drawn to the same field of endeavor (MPM list 
Regarding claim 2, the combination of Ye and Yoo teaches or suggests the method of claim 1, wherein the validity depends on whether the intra prediction mode is a directional mode, a side of the current block on which the first neighbor block is located, or a direction of the intra prediction mode (Ye, ¶ 0008:  explains that validity further depends on whether the intra prediction modes are directional; Examiner finds this original claim 2’s listing of these features in the alternative is evidence that they would be obvious variants in view of one another; In other words, a teaching of one is a teaching of them all).
Regarding claim 12, the combination of Ye and Yoo teaches or suggests the method of claim 1, wherein vacant positions within the MPM list are filled by default modes when a number of intra prediction modes stored in the validity buffers is less than a size of the MPM list (Ye, ¶ 0008:  teaches filling the MPM with additional pre-defined intra modes).
Claim 13 lists the same elements as claim 1, but is drawn to specifically a decoding method rather than a method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 14
Claim 15 lists the same elements as claim 1, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 16 lists the same elements as claim 2, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 2 applies to the instant claim.
Allowable Subject Matter
Claims 3–11 and 17–20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Examiner was unable to find a teaching or suggestion in the prior art that would render obvious Applicant’s recited feature in claim 3 drawn to a difference between a vertical mode and a threshold for a left side block.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rath (US 2020/0169752 A1) teaches MPM hierarchy (e.g. ¶ 0043) and finding directional modes close to purely horizontal or purely vertical with a threshold of 4 (e.g. ¶ 0085).
Vanam (US 2019/0373285 A1) teaches MPM using additional intra modes closest to purely horizontal and purely vertical modes wherein the threshold is four (e.g. ¶ 0055).
Jun (US 2019/0166375 A1) teaches an MPM list having modes surrounding the current block that would achieve modes like Applicant’s -10 and 76 (see e.g. ¶ 0187 and Fig. 8).
Xiu (US 2019/0104303 A1) teaches four closest modes to horizontal and vertical modes added to MPM list (e.g. ¶ 0045).
Oh (US 2014/0269908 A1) teaches intra directions closest to horizontal and vertical (¶¶ 0057 and 0058) and indexes for those positions being other than the standard numbering (Fig. 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.


/MICHAEL J HESS/Examiner, Art Unit 2481